Citation Nr: 1727151	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extra-schedular rating for service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-4, 4-5, and 6-7 (cervical spine disability).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).

3.  Entitlement to an extraschedular TDIU prior to April 29, 2010.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from May 1968 until April 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2011, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This matter was previously remanded by the Board in September 2011, August 2014, and March 2016.  In the March 2016 remand, the Board denied an initial rating higher than 20 percent prior to May 1, 2010, and rating higher than 30 percent on and thereafter for the service-connected cervical spine disability.  The Board then remanded the claim for an extraschedular rating for the Veteran's service-connected cervical spine disability for referral to the Director of Compensation Service.  The Veteran appealed the March 2016 Board decision and remand to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), finding that the Board erred in failing to adjudicate a claim for a TDIU as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The matter was remanded for action consistent with the parties' Joint Motion, and is now again before the Board.

The issue of entitlement to service connection for a low back disability has been raised by the record in December 2003 and June 2008 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
The issues of entitlement to an extraschedular rating for the service-connected cervical spine disability, and entitlement to an extraschedular TDIU prior to April 29, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran met the schedular requirements for a TDIU as of April 29, 2010, and is unemployable as a result of his service-connected cervical spine disability.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, effective April 29, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.15, 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, in light of the Board's favorable decision of the TDIU claim, any deficiencies in VA's duties to notify and assist the Veteran with this issue are moot.

TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, with only one such disability, the disability must be rated at 60 percent or more, or, with two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In this case, the Veteran met the schedular requirements for a TDIU on April 29, 2010 when his service connected psychiatric disorder was rated as 50 percent disabling, and his combined disability rating was 80 percent.

The Veteran worked for over 20 years as a lineman with an electric company until he aggravated his cervical spine disability.  The Veteran testified that he was unable to return to work thereafter as a result of his cervical spine disability. 

In an April 2000 statement, the Veteran's attending physician reported that the Veteran was permanently and totally disabled from any occupation due to chronic neck pain with cervical fusion.

Records from the Social Security Administration (SSA) show that the Veteran has been found to be totally and permanently disabled due to his cervical spine disability.

The Veteran underwent a VA cervical spine examination in October 2007, and the examiner noted that he (the Veteran) had balance problems related to his cervical spine disability and that such problems would make it very difficult for him to function in an occupational setting.

At the July 2011 Board hearing, the Veteran testified that due to his cervical spine disability he had limited range of motion of the neck, ongoing headaches, and severe neck and shoulder pain.  As a result, he said he was unable to lift anything heavy, to lift with his arms outstretched, or to do strenuous activities.  He reported totally incapacitating episodes of symptoms occurring twice a week on average.  

The Veteran underwent another VA spine examination in November 2014.  The examiner indicated it was more than a 50 percent probability that all the Veteran's current cervical spine symptoms were a sequela of his in-service injuries.  The examiner indicated that the Veteran's cervical spine disability negatively impacted his ability to work, as he was unable to do any type of activity that required neck movement.  The examiner also stated that, due to balance problems, the Veteran should not be work in a position where falling was a possibility.  The examiner stated that the Veteran was capable of sitting at a computer to type.

The Veteran submitted an independent medical report by Dr. D.M. in April 2017.  Dr. D.M. reviewed the Veteran's claims folder and pertinent medical history, and conducted an interview with the Veteran.  Dr. D.M. noted that the Veteran's prior work history was as a lineman and that he completed three years of high school and earned his GED.  In his opinion as a Board Certified Orthopedic Surgeon, Dr. D.M. concluded that the Veteran was unable to follow any substantially gainful occupation as a result of his service-connected cervical spine disability, including any sedentary work.  In support of that opinion, Dr. D.M. noted that the Veteran's service-connected cervical spine and associated radiculopathy symptoms resulted in severe pain, significant upper extremity weakness, and balance problems.  As a result of pain in seated positions with arms outstretched (as if in front of a computer), the Veteran would be precluded from sedentary positions that typically required around 6 total hours of sitting per 8 hour work day.  

Based on the foregoing, entitlement to a TDIU is warranted.  The Veteran is unemployed and meets the schedular requirement for a TDIU as of April 29, 2010.  The evidence demonstrates the Veteran is unemployable in either a physical setting, or in a sedentary setting due to his service-connected cervical spine disability.  SSA records, VA treatment records, and medical opinions of record demonstrate the Veteran is precluded from physical work due to his cervical spine symptoms.  The most probative evidence of record also shows the Veteran is precluded from sedentary employment as well due to his cervical spine disability.  While the 2014 VA examiner indicated the Veteran was capable of typing at a computer, the 2014 VA examiner did not take into account the effect of the Veteran's service-connected bilateral upper extremity radiculopathy, nor did the examiner comment on the limitations the Veteran had with prolonged sitting.  Dr. D.M.'s opinion is more probative in this regard as Dr. D.M. fully explained the impact the Veteran's cervical spine disability, including radiculopathy, had on his ability to perform sedentary work.  As a result, the Board finds that the Veteran is unemployable as a result of his service-connected cervical spine disability.  Entitlement to a TDIU is granted.  

ORDER

Entitlement to a TDIU, effective April 29, 2010, is granted.


REMAND

The record demonstrates that the Veteran's cervical spine disability impacted his employability prior to April 29, 2010, although the Veteran did not meet the schedular requirements prior to that time for the grant of a TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. 4.16(b) (2016).  In cases where the Veteran does not meet the schedular requirements for a TDIU but is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer the issue of entitlement to an extra-schedular TDIU to the Director of Compensation Service for extra-schedular consideration.  Id.  While the issue of entitlement to an extra-schedular rating has been referred to the Director of Compensation Service, the issue of entitlement to an extra-schedular TDIU has not and must be done prior to issuance of a decision on that issue.  The issue of entitlement to an extra-schedular rating for the service-connected cervical spine disability is inextricably intertwined with the issue of entitlement to an extra-schedular TDIU, as must be remanded pending adjudication of the intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation Service for consideration of whether an extra-schedular TDIU prior to April 29, 2010  is warranted under 38 C.F.R. 4.16(b).  

2.  Then, readjudicate the claims of entitlement to an extra-schedular TDIU and to an extra-schedular rating for service-connected cervical spine disability on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


